Exhibit 16.1 WEAVER & MARTIN June 1, 2011 U.S. Securities and Exchange Commission Office of the Chief Accountant 450 fifth Street, NW Washington, DC 20549 RE: FluoroPharma Medical, Inc. (formerly known as Commercial E-Waste, Inc.) File No. 333-151381 Change in Certifying Accountant Dear Sir or Madam: The firm of Weaver & Martin, LLC was previously principal certifying accountant for FluoroPharma Medical, Inc. (formerly known as Commercial E-Waste, Inc.) (the "Company") and reported on the financial statements of the Company for the year ended December 31, 2010. On May 27, 2011, we were notified by the Company that we were dismissed as the principal certifying accountant. We have read Item 4.01 of Form 8-K of FlurorPharma Medical, Inc. and agree with the statements concerning our Firm contained therein. Very Truly Yours /s/ Weaver & Martin, LLC 411 Valentine Road, Suite 300 Kansas City, Missouri 64111 Certified Public Accountants & Consultants 411 Valentine, Suite 300 Kansas City, Missouri 64111 Phone: (816) 756-5525 Fax: (816) 756-2252
